 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11   EMMANUEL SALGADO, on behalf of               )   Case No.: 1:17-cv-00339-JLT
     himself and all others similarly situated,   )
12                                                )   [PROPOSED] ORDER RE: JOINT
            Plaintiffs,                           )   STIPULATION TO CONTINUE
13                                                )   MOTION FOR CLASS
            v.                                    )   CERTIFICATION DEADLINES;
14                                                )   ORDER
     T-MOBILE USA, INC., a Delaware               )
15   corporation; and DOES 1 to 100, inclusive,   )   (Doc. 31)
                                                  )
16          Defendants.                           )
                                                  )
17

18

19

20

21

22

23

24

25

26
27

28
 1                                       [PROPOSED] ORDER

 2          Based upon the stipulation of the parties, the Court GRANTS the stipulation and

 3   modified the case schedule as follows:

 4          1.      The deadline for filing the opposition to the motion for class certification and any

 5   class discovery related thereto, is March 29, 2019;

 6          2.      The deadline for filing the optional reply and any class discovery related thereto,

 7   is May 6, 2019;

 8          3.      The parties SHALL complete mediation no later than August 22, 2019;

 9          4.      The hearing on the motion for class certification is continued to September 9,

10   2019, 9:00 a.m.

11

12   IT IS SO ORDERED.

13      Dated:     March 7, 2019                               /s/ Jennifer L. Thurston
14                                                     UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26
27

28
